PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Robbins, Marietta
Application No. 12/586,476
Filed: 3 Jun 2010
For: Self draining soap dish

:
:
:	DECISION ON PETITION
:
:

The above-identified application has been directed to the Office of Petitions for consideration of the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed February 22, 2021.

The instant application became abandoned August 7, 2019 for failure to timely submit a proper reply to the non-final Office action mailed May 6, 2019. The non-final Office action set a three-month shortened statutory period of time for reply. Notice of Abandonment was mailed January 15, 2020.

Petitioner herein states: 

In response to your official action, I now submit the required Amendments to the Claims, as requested for your consideration, which do not include new matter.

Petitioner also continues to assert that a reply to the non-final Office action was timely filed July 16, 2019. The reply submitted July 16, 2019 was not a proper reply to the non-final Office action. The reply was not signed as required per 37 CFR 1.33(b). In accordance with 37 CFR 1.33(b), “[a]mendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv),filed in the application must be signed by: (1) A patent practitioner of record; (2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or (3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.” An unsigned amendment will not be entered. (Emphasis added.) See, also, MPEP 714.01.

Further, the reply did not comply with 37 CFR 1.121(c). In accordance with 37 CFR 1.121(c):

Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn 
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5(canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn— currently amended.”
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

As previously indicated, petitioner has failed to establish that a proper reply to the non-final Office action was timely filed in accordance with 37 CFR 1.121. In view thereof, the holding of abandonment will not be withdrawn.

It is noted the instant petition included an amendment. As the amendment is untimely filed, the amendment is not under consideration by the examiner of record.

Accordingly, the petition to withdraw the holding of abandonment is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency decision.

Any request for reconsideration should be accompanied by evidence which sufficiently establishes that a proper reply to the non-final Office action was timely submitted.

ALTERNATE VENUE

As previously suggested, petitioner may wish to consider filing a petition stating that the entire delay was unintentional. Petitioner’s attention is directed to 37 CFR 1.137(a) which provides for the revival of an “unintentionally” abandoned application. An “unintentional” petition under 37 CFR 1.137(a) must be accompanied by the required petition fee and the required reply. A copy of USPTO SB-64 was previously provided.

The filing of a petition under 37 CFR 1.137(a) cannot be intentionally delayed and therefore must be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional. A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a). The Director may require additional information where there is a question whether the delay was unintentional.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building

					Alexandria, VA 22314

Via EFS

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions